Case: 15-12253    Date Filed: 12/22/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12253
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-20023-FAM-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                   versus


DORIAN BENITO GOSDEN WALTON,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (December 22, 2015)

Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 15-12253       Date Filed: 12/22/2015     Page: 2 of 4


       Dorian Gosden Walton and several others were onboard a vessel in

international waters 75 nautical miles southwest of Jamaica when they were

stopped by the United States Coast Guard. The Coast Guard boarding team found

around 1,800 kilograms of marijuana on board. Gosden Walton identified himself

as the master of the ship, which bore no indicia of nationality. Subsequently,

Gosden Walton pled guilty to conspiracy to possess with intent to distribute

marijuana while onboard a vessel subject to the jurisdiction of the United States, in

violation of the Maritime Drug Law Enforcement Act (“MDLEA”), 46 U.S.C. §§

70503(a)(1) and 70506(a)–(b). He was sentenced to 60 months’ imprisonment.

       On appeal, Gosden Walton argues that the MDLEA is unconstitutional

because the Felonies Clause of the Constitution, see U.S. Const., art. I, § 8, cl. 10,

does not give Congress the authority to proscribe drug trafficking in international

waters without a showing of some nexus to the United States. 1 He asserts that drug

trafficking is not a crime subject to universal jurisdiction under customary

international law. But, as he acknowledges, his challenge to the MDLEA is

foreclosed by prior precedent.

       The Constitution grants Congress the power to “[t]o define and punish

Piracies and Felonies committed on the high Seas, and Offences against the Law of

       1
         The parties dispute what standard of review applies to Gosden Walton’s challenge—
whether de novo or plain error. We need not and do not decide what standard of review applies
because, regardless, Gosden Walton’s challenge fails under the more exacting standard of de
novo review. United States v. Estupinan, 453 F.3d 1336, 1338 (11th Cir. 2006).
                                             2
              Case: 15-12253     Date Filed: 12/22/2015   Page: 3 of 4


Nations.” U.S. Const., art. I, § 8, cl. 10. As interpreted by the United States

Supreme Court, this Clause contains “three distinct grants of power: the power to

define and punish piracies, the power to define and punish felonies committed on

the high seas, and the power to define and punish offenses against the law of

nations.” United States v. Bellaizac-Hurtado, 700 F.3d 1245, 1248 (11th Cir.

2012). This case concerns the second grant of power, also referred to as the

Felonies Clause.

      By enacting the MDLEA, Congress specifically sought “to punish drug

trafficking on the high seas, because drug trafficking aboard vessels (1) is a serious

international problem and is universally condemned, and (2) presents a specific

threat to the security and societal well-being of the United States.” United States v.

Estupinan, 453 F.3d 1336, 1338 (11th Cir. 2006) (citation and internal quotation

marks omitted). To that end, the MDLEA broadly prohibits drug trafficking on

any vessel subject to the jurisdiction of the United States, even if “the act is

committed outside the territorial jurisdiction of the United States.” 46 U.S.C.

§ 70503(a) & (b). Vessels “subject to the jurisdiction of the United States” include

vessels “without nationality.” 46 U.S.C. § 70501(c)(1)(A).

      We have twice rejected the argument that Congress exceeded its authority

under the Felonies Clause in enacting the MDLEA. United States v. Campbell,

743 F.3d 802, 810 (11th Cir.), cert. denied 135 S. Ct. 704 (2014); Estupinan, 453


                                          3
              Case: 15-12253    Date Filed: 12/22/2015   Page: 4 of 4


F.3d at 1338-39. Moreover, “conduct proscribed by the [MDLEA] need not have a

nexus to the United States because universal and protective principles support its

extraterritorial reach.” Campbell, 743 F.3d at 810. As we explained in Campbell,

            The Felonies Clause empowers Congress to punish
            crimes committed on the high seas. And inasmuch as the
            trafficking of narcotics is condemned universally by law-
            abiding nations, we see no reason to conclude that it is
            fundamentally unfair for Congress to provide for the
            punishment of persons apprehended with narcotics on the
            high seas.        Congress may assert extraterritorial
            jurisdiction over vessels in the high seas that are engaged
            in conduct that has a potentially adverse effect and is
            generally recognized as a crime by nations that have
            reasonably developed legal systems. And the protective
            principle does not require that there be proof of an actual
            or intended effect inside the United States. Congress also
            may assert extraterritorial jurisdiction because the law
            places no restrictions upon a nation’s right to subject
            stateless vessels to its jurisdiction.

Id. (citations, brackets, and internal quotation marks omitted). Stateless vessels,

such as the one Gosden Walton mastered, are “international pariahs that have no

internationally recognized right to navigate freely on the high seas.” Id. (internal

quotation marks omitted).

      In short, our binding precedent in Campbell and Estupinan forecloses

Gosden Walton’s argument that the MDLEA is unconstitutional as applied to drug

trafficking on the high seas that bears no nexus to the United States.          Id.;

Estupinan, 453 F.3d at 1338-39. We therefore affirm his conviction.

      AFFIRMED.
                                         4